Citation Nr: 1007920	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-12 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1944 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In that decision, the RO denied the 
Veteran's petition to reopen a previously denied claim of 
service connection for a low back disability, finding that no 
new and material evidence had been submitted.

Regardless of what the RO has done, however, the Board must 
address the question of whether new and material evidence has 
been received to reopen the Veteran's claim for service 
connection for a low back disability.  This is so because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  In other words, the Board is required 
to first consider whether new and material evidence is 
presented before the merits of a claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Hence, the Board has characterized the claim for service 
connection for a low back disability as a claim to reopen.

The Veteran testified before a Decision Review Officer at a 
hearing at the RO in July 2008.  A transcript of the hearing 
has been associated with the claims file.

As will be explained, the Board is reopening the claim for 
service connection for a low back disability based upon 
receipt of new and material evidence.  The Board will then 
remand the underlying claim of service connection for further 
development VA will notify the Veteran if further action is 
required on her part.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

FINDINGS OF FACT

1.  In a November 1954 rating decision, the RO denied the 
Veteran's claim for service connection for a low back 
disability.  The Veteran did not appeal that decision.

2.  Evidence received since the November 1954 decision is 
new; it relates to an unestablished fact necessary to 
substantiate the Veteran's claim for service connection for a 
low back disability and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  A November 1954 rating decision that denied the Veteran's 
claim for service connection for a low back disability is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 
20.1103 (2009).

2.  Since the prior final denial of the Veteran's claim for 
service connection for a low back disability, new and 
material evidence has been received; hence, the requirements 
to reopen the claim have been met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a November 1954 rating decision, the RO denied the 
Veteran's claim for service connection for a low back 
disability.  The Veteran did not appeal, and the decision 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.302, 20.1103 (2009).  In May 2007, the Veteran sought to 
reopen her claim for service connection for a low back 
disability.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the Veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38, Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, as indicated above, the last final denial 
pertinent to the claim for service connection for a low back 
disability was the November 1954 rating decision.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran filed her original application for service 
connection for a low back disability in October 1954.  The RO 
denied the claim for service connection in November 1954, 
finding that the Veteran's musculoskeletal system was found 
to be normal at her separation from service and that she was 
not diagnosed with a back disability at a March 1954 VA 
examination.  As such, the RO found that a grant of service 
connection was precluded.  This decision was not appealed and 
therefore became final.  

A review of the evidence added to the record since the RO's 
prior decision reflects that the Veteran has been diagnosed 
with a low back disability and has been receiving private 
treatment since at least 1994.  In that connection, the Board 
notes that newly submitted evidence from the Veteran's 
private treatment providers reflects that the Veteran has 
received ongoing treatment for a low back disability since at 
least 1994.  Records of this treatment, received by the RO in 
2007, reflect that the Veteran has been treated for 
complaints of debilitating pain in her lower back radiating 
into her legs.  Private records reflect diagnoses, including 
magnetic resonance imagery (MRI) study, of degenerative joint 
disease, lumbar disc disease, and neural foraminal stenosis.  

The Veteran has further submitted statements from two of her 
private treatment providers addressing the possibility of an 
etiological link between the Veteran's in-service injury and 
her current low back disability.  In a July 2007 statement, 
the Veteran's private chiropractor noted that he had treated 
the Veteran since 1994 for "spinal problems," including 
ongoing complaints of lower back pain radiating into her 
legs.  He noted that radiological study conducted in 1994 
revealed severe degenerative joint disease in the lumbar 
spine.  The chiropractor noted the Veteran's reported history 
of an in-service back injury and opined that the "degree of 
joint disease which she exhib[i]ted at age seventy indicated 
an injury decades earlier.  It is as likely as not that her 
back condition started when she suffered an injury to her 
back while in the [A]rmy."  Similarly, a private physician 
submitted a letter in October 2007 indicating that he had 
treated the Veteran for more than five years, during which 
time she had made multiple complaints of low back pain 
radiating into her legs.  He noted that MRI study revealed 
multi-level lumbar disc disease and a bulging disc, resulting 
in neural foraminal stenosis.  The physician further 
confirmed the Veteran's chiropractor's diagnosis of severe 
degenerative joint disease.  The physician noted that the 
findings of degenerative joint disease were "consistent with 
an injury to her low back much earlier" and stated further 
that her MRI results of disc disease and neural foraminal 
stenosis "are certainly consistent with a significant low 
back injury many years ago."

As such, the Board finds that medical evidence from the 
Veteran's private treatment providers, as well as opinions 
submitted by those providers, is "new" in the sense that it 
was not previously before agency decision makers.  The Board 
also finds that the newly submitted evidence is not 
cumulative or duplicative of evidence previously considered 
and is thus "material" for purposes of reopening the 
Veteran's claim.  In this regard, the Board notes that in the 
November 1954 decision, the RO denied the Veteran's claim for 
service connection because the Veteran had not been found to 
have any low back disability at the time of her separation 
from active duty, nor was she found to have a back disability 
at the time she filed the claim.  Prior to the receipt of the 
above-identified medical evidence, the Veteran had not 
provided evidence supporting her contention that she had a 
current disability that was etiologically linked to service.  
Newly submitted medical evidence from the Veteran's private 
physicians, however, reflects that the Veteran has received 
treatment for a low back disability-diagnosed as lumbar disc 
disease, degenerative joint disease, and stenosis-since at 
least 1994 and has consistently reported that her low back 
problems began when she injured her back in service.  The 
Veteran's private physicians' positive opinions further 
support the Veteran's claim that her current disability is 
etiologically related to her in-service back injury.  Because 
it helps to corroborate the Veteran's contention that she has 
a current back disorder that began in service, this medical 
evidence adds to the record in a way that it should be 
considered new and material.  The Board thus finds that the 
identified medical evidence relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a). 

As new and material evidence, in the form of medical evidence 
documenting the Veteran's diagnosis of and treatment for a 
low back disability, as well as the opinions submitted by 
private treatment providers, has been submitted, the Board 
finds that the criteria for reopening the claim for service 
connection have been met.


ORDER

New and material evidence to reopen a claim of service 
connection for a low back disability has been received; to 
this limited extent, the appeal is granted.


REMAND

In light of the Board's conclusion that the claim for service 
connection for a low back disability is reopened, the claim 
must be considered on a de novo basis.  The Board finds that 
additional evidentiary development is necessary before a 
decision can be reached on the merits of the Veteran's claim.

At the outset, the Board notes that the VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  
Generally, service connection requires:  (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  In addition, certain chronic diseases, such as 
arthritis, may be presumed to have been incurred during 
service if the disorder becomes manifest to a compensable 
degree within one year of separation from qualifying military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

The Veteran has contended that she has a low back disability 
as a result of her time on active duty.  Specifically, the 
Veteran claims that she injured her back while lifting coal 
bins and was treated in service; that injury, she claims, has 
led to her current problems with her back.  The RO previously 
denied the Veteran's claim on the basis that the Veteran was 
not found to have a low back disability either at the time of 
her separation from service or at a VA examination conducted 
pursuant to her initial claim.  

Regarding diagnosis of the Veteran's disability, the Board 
first acknowledges that the Veteran's service treatment 
records reflect that at her May 1944 entrance report of 
medical history, she was found to have normal bones, joints, 
and muscles.  She was treated once in December 1944 for what 
was diagnosed as a left lumbar muscle strain.  Report of 
medical examination in January 1946, pursuant to the 
Veteran's separation from active duty, again found her to 
have no musculoskeletal defects.  Similarly, at a VA 
examination conducted in March 1954 pursuant to an unrelated 
service connection claim, the Veteran was found to have 
"free motion of all muscles," including her back, and no 
muscle or joint deformities were noted at that time.

As discussed above, post-service medical records reflect that 
the Veteran's private treatment providers have identified the 
Veteran as suffering from various back disabilities, 
including degenerative joint disease, lumbar disc disease, 
and neural foraminal stenosis, with which she was diagnosed 
as early as 1994.  In that connection, the Board notes that 
in a July 2007 statement, the Veteran's private chiropractor 
noted that he had treated the Veteran since 1994 for "spinal 
problems," including ongoing complaints of lower back pain 
radiating into her legs.  He noted that radiological study 
conducted in 1994 revealed severe degenerative joint disease 
in the lumbar spine.  The chiropractor noted the Veteran's 
reported history of an in-service back injury and opined that 
the "degree of joint disease which she exhib[i]ted at age 
seventy indicated an injury decades earlier.  It is as likely 
as not that her back condition started when she suffered an 
injury to her back while in the [A]rmy."  Similarly, a 
private physician submitted a letter in October 2007 
indicating that he had treated the Veteran for more than five 
years, during which time she had made multiple complaints of 
low back pain radiating into her legs.  He noted that MRI 
study revealed multi-level lumbar disc disease and a bulging 
disc, resulting in neural foraminal stenosis.  The physician 
further confirmed the Veteran's chiropractor's diagnosis of 
severe degenerative joint disease.  The physician noted that 
the findings of degenerative joint disease were "consistent 
with an injury to her low back much earlier" and stated 
further that her MRI results of disc disease and neural 
foraminal stenosis "are certainly consistent with a 
significant low back injury many years ago."  Records 
further reflect that the Veteran has sought ongoing treatment 
with her private treatment providers for her back problems.  

The Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which she has 
firsthand knowledge, such an injury during service, or 
symptoms of a current back disability.  See Savage v. Gober, 
10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  However, she cannot testify, as she 
would be medically incompetent to do, about a diagnosis or 
the etiology of any current disability.  See id.   

The chronicity provisions of 38 C.F.R. § 3.303(b) (2009) are 
applicable where evidence, regardless of its date, shows that 
a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  Service 
connection may be established on the basis of § 3.303(b) if 
the condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to continued symptomatology. Savage v. Gober, 10 
Vet. App. 488 (1997).

In that connection, the Veteran has alleged that she injured 
her back while in service and that she has had pain in her 
back that has continued to the present.  The Board notes that 
the Veteran is qualified, as a lay person, to report that she 
suffered pain or injury during service that has continued to 
the present.  See Savage, 10 Vet. App. at 495.  However, she 
is not competent to provide a medical opinion as to the onset 
of any current disability.  See Washington v. Nicholson, 19 
Vet. App. 362 (2005); see also Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Here, the Veteran has stated that she has had 
back problems that have continued and worsened since her 
period of active duty.  As the Veteran is competent to 
testify to observable facts, such as in-service pain or 
injury and the continuity of symptoms from her time in 
service to the present, but is not competent to testify as to 
etiology of a current disability, the Board finds that there 
is insufficient competent medical evidence on file to make a 
decision on these issues and must therefore remand to obtain 
medical examination and nexus opinions regarding the etiology 
of the Veteran's currently diagnosed back disability.  See 
McLendon, 20 Vet. App. 79.  

VA's duty to assist includes affording the claimant an 
examination or obtaining a medical opinion when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of a disability; there 
are indications that the disability may be associated with 
active service; and the record is insufficient to decide the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  The Board 
notes in addition that the failure of the physician to 
provide a basis for his or her opinion goes to the weight or 
credibility of the evidence.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  The Court has further 
recognized that a mere statement of opinion, without more, 
does not provide an opportunity to explore the basis of the 
opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

Here, although the Veteran's private treating chiropractor 
has addressed the presence of current back disability, the 
chiropractor did not provide any rationale explaining his 
opinion that there is an etiological relationship between the 
Veteran's currently diagnosed disability and her time in 
service.  Because the private chiropractor did not provide 
explanation for his medical nexus opinion concerning the 
Veteran's back disability, further development is required.  
See 38 C.F.R. § 4.2 (2009) (providing that where an 
examination report does not contain sufficient detail, it is 
inadequate for evaluation purposes); see also Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical 
examination report must contain clear conclusions with 
supporting data and a reasoned medical explanation connecting 
the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a 
medical opinion must be supported by an analysis that the 
Board can consider and weigh against contrary opinions).  
Accordingly, remand is required.

In light of the Veteran's contentions and the medical 
evidence discussed above, the Board finds it necessary to 
secure an examination to ascertain whether the Veteran in 
fact has a back disorder that is related to service.  See 
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does 
not adequately reveal the current state of the claimant's 
disability, a VA examination must be conducted).  Thus, on 
remand, the Veteran should be afforded a VA examination in 
order to obtain a current diagnosis based on both an 
examination and a thorough review of her claims file.  
Specifically, the Veteran should be afforded an orthopedic 
evaluation in order to determine the current diagnosis or 
diagnoses of her claimed back disability.  In addition to 
conducting a thorough physical examination, the designated 
examiner must provide a medical nexus opinion with respect to 
any identified back disorder.  The opinion must address 
whether the Veteran has a low back disability that is 
attributable to the in-service injury she incurred in 
December 1944 or otherwise to her active military service.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The Veteran and her representative 
must be sent a letter requesting that the 
Veteran provide sufficient information, 
and if necessary, authorization to enable 
any additional pertinent evidence not 
currently of record relating to the 
Veteran's claimed low back disability to 
be obtained.  The Veteran must also be 
invited to submit any pertinent evidence 
in her possession.  The agency of 
original jurisdiction (AOJ) must explain 
the type of evidence that is the 
Veteran's ultimate responsibility to 
submit.

2.  After associating with the claims 
file all available records and/or 
responses received pursuant to the above-
requested development, the Veteran must 
be scheduled for VA examination and 
notified that failure to report to any 
scheduled examination, without good 
cause, could result in a denial of her 
claim.  See 38 C.F.R. § 3.655(b) (2009).  
All examiner(s) must thoroughly review 
the Veteran's claims file, to include a 
copy of this remand, and indicate on the 
examination report that such review was 
conducted.  

Physical examination must be conducted 
with a view toward determining a 
diagnosis of any low back disability from 
which the Veteran currently suffers.  A 
VA examiner must review the Veteran's 
claims file and medical history, examine 
the Veteran, and provide an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any diagnosed low back 
disability is related to her December 
1944 back injury or otherwise to her 
active military service.  The reviewer's 
report must reflect consideration of the 
Veteran's documented medical history and 
assertions.  The reviewer must 
specifically address the Veteran's 
December 1944 in-service treatment for 
left lumbar muscle strain as well as her 
contentions relating current back 
disability to the in-service fall.  The 
reviewer must also specifically address 
the July 2007 and October 2007 statements 
submitted by the Veteran's private 
treatment providers in the context of any 
negative opinion.  A well reasoned 
etiological opinion must be provided for 
each diagnosed back disorder.  

A detailed explanation for all 
conclusions reached by the reviewer must 
be provided.  Citations to the record or 
relevant medical principles should be 
included as necessary to explain the 
opinion(s).

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
claim on appeal must be adjudicated in 
light of all pertinent evidence and legal 
authority.  If the benefit sought on 
appeal remains denied, the Veteran and 
her representative must be furnished a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until she is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


